DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 18-19 are allowed.

Reasons for Allowance
Applicant's arguments filed 8/23/2021 have been fully considered. The remarks and amendments submitted by the Applicant, has placed the application in allowance condition.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Douglass (US5077534A), Schlaak (US20160268089A1) and Kern (WO1997041581A1) have been found to be the closest prior arts.
Douglass teaches a triggerable melting fuse (i.e. fusible element 22) (fig.1) wherein an extinguishing medium (i.e. filler 28) (fig.1) is introduced into a housing (i.e. tube 16) (fig.1). Schlaak also teaches a triggerable melting fuse (abstract, a fuse) wherein an extinguishing medium (abstract, arc quenching material) is introduced into a housing (abstract, fuse body).  
Kern teaches a triggerable fuse (i.e. pyrotechnic fuse element 10) (fig.1) characterized in that an extinguishing medium-free region (i.e. cavity 14) is formed in a housing (i.e. housing 12) such that at least one fusible conductor (i.e. electrical current conductor 16) (fig.1) is exposed (e.g. part 32 is exposed to cavity 14) (fig.1), wherein, via an access in the housing (e.g. area where electrical supply lines 26 is present) (fig.1), a mechanical separating element (i.e. separating element 22) (fig.1) that is introducible into the extinguishing medium-free region in 
Claim 1 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either taken alone or in combination all of the limitations of claim 1, especially “A triggerable melting fuse ….. wherein an extinguishing medium is introduced into the housing. A triggerable melting fuse characterized in that an extinguishing medium-free region (12) is formed in the housing (4) … a mechanical separating element (13) that is introducible into the extinguishing medium-free region (12)”.
Claims 2-13 and 18-19 are indicated as allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           08/26/2021




	/THIENVU V TRAN/                                               Supervisory Patent Examiner, Art Unit 2839